Citation Nr: 0002976	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  95-33 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a compensable evaluation for the service-
connected right eye pterygium.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from July 1981 to July 
1992.

This case arose from a June 1995 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for a 
right eye pterygium and assigned it a noncompensable 
evaluation.  The veteran testified at a personal hearing in 
October 1995.  In October 1998, the Board of Veterans' 
Appeals (Board) remanded this case for additional 
development.  In December 1998, the RO issued a rating action 
which continued to deny the veteran's claim.  A May 1999 
supplemental statement of the case again informed the veteran 
of the continued denial of the requested benefit.


FINDING OF FACT

Whether the veteran meets the criteria for the next higher 
rating for a right eye pterygium depends on whether it has 
caused loss of vision.  The evidence of record does not 
resolve this issue.


CONCLUSION OF LAW

The veteran's claim for an increased evaluation for the 
service-connected right eye pterygium must be denied.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.655(a) & (b) 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the applicable criteria, when entitlement or continued 
entitlement to a benefit, such as a claim for an increased 
evaluation, cannot be established or confirmed without a 
current VA examination or re-examination and a claimant, 
without good cause, fails to report for such an examination, 
or re-examination, the claim shall be denied.  Examples of 
good cause include, but are not limited to, the illness or 
the hospitalization of the claimant, or the death of an 
immediate family member.  38 C.F.R. § 3.655 (a) & (b) (1999); 
Engelke v. Gober, 10 Vet. App. 396 (1997).

In the instant case, the veteran has requested that a 
compensable evaluation be assigned to his service-connected 
right eye pterygium.  He was last examined by VA in December 
1996; thus, it had been found that another VA examination was 
essential in order to obtain a clear picture of the current 
nature and degree of severity of his current disability.

The case was remanded by the Board in October 1998 so that 
the veteran could provide information as to treatment for any 
eye complaints related to his right eye pterygium.  A VA 
examination was also to be scheduled.  A letter was sent to 
the veteran's last known address in December 1998 requesting 
that he provide information as to treatment for his eye.  
This correspondence was not returned to the Board as 
undeliverable.  No response was ever received.  In April 
1999, VA scheduled a VA examination.  While the actual letter 
sent to the veteran is not part of the claims folder, the 
computer generated form included the veteran's last known 
address.  He failed to report for the eye examination.  It is 
also noted that he failed to report for an examination 
scheduled in conjunction with an unrelated claim.

After a careful review of the record, it is found that an 
increased evaluation for the service-connected right eye 
pterygium has not been shown to be warranted.  Initially, it 
is noted that another examination is absolutely necessary in 
this case in order to determine the current nature and degree 
of severity of his eye disability.  This information is 
needed in order to determine entitlement to the benefit 
sought on appeal.  Unfortunately, the veteran has completely 
failed to cooperate with the development needed in his case.  
He failed to respond to correspondence concerning a request 
for information about treatment for his right eye pterygium.  
He then failed, without providing any good cause, to report 
to his scheduled VA examination.  Therefore, it is concluded 
that the RO has made every attempt to obtain the information 
requested by the Board in its October 1998 remand.  Their 
inability to obtain this information has been solely the 
result of the veteran's failure to cooperate with these 
attempts.  Under these circumstances, 38 C.F.R. § 3.655(b) 
(1999) directs that the claim for an increased evaluation 
will be denied.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for the service-connected right eye pterygium.


ORDER

A compensable evaluation for the service-connected right eye 
pterygium is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

